Citation Nr: 0941020	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include as due to exposure to herbicides, specifically Agent 
Orange.

2.  Entitlement to service connection for colon cancer, to 
include as due to exposure to herbicides, specifically Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

The competent evidence fails to demonstrate that the 
Veteran's arthritis is related to his active military 
service.

The competent evidence fails to demonstrate that the 
Veteran's colon cancer is related to his active military 
service.


CONCLUSIONS OF LAW

1.  Arthritis, to include as due to exposure to herbicides, 
was not incurred in or aggravated by the Veteran's active 
duty service, nor can it be presumed to have incurred in or 
been aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Colon caner, to include as due to exposure to herbicides, 
was not incurred in or aggravated by the Veteran's active 
duty service, nor can it be presumed to have incurred in or 
been aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in March 2006 and August 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2007 letter provided this notice to the 
Veteran.  

The Board observes that the March 2006 letter was sent to the 
Veteran prior to the May 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the August 2007 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and an October 2007 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, and VA treatment 
records, are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  While there is 
evidence of the Veteran having a current diagnoses with 
regard to both his arthritis and colon cancer, there is no 
evidence that the Veteran complained of or suffered from 
either in service, as such, the Board finds that the Veteran 
has not satisfied all elements of McLendon.  Therefore, VA is 
not required to provide the Veteran with a VA examination in 
conjunction with his claims.

Additionally the Board notes that the Veteran is currently 
receiving Social Security Administration (SSA) benefits in 
relation to the claims at issue.  The Veteran's SSA records 
are of record and were reviewed by the Board.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

Additionally, there are statutory presumptions and VA 
regulations implementing them, that are intended to allow 
service connection for certain diseases when the evidence 
might otherwise not indicate service connection is warranted.  
See 38 C.F.R. § 3.303(d) (2008).  In the case of a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, including Agent Orange, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. 
§ 3.307(a)(6)(iii) (2008).  The following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) (2008) are satisfied:  
chloracne or other acneform disease consistent with chloracne 
if manifest to a degree of 10 percent within one year of date 
of last exposure, type II diabetes mellitus, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2008).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  The 
Board notes that the Veteran's claims of arthritis and colon 
cancer are not diseases for which the presumption applies, as 
such, the Board finds that the presumption does not apply in 
this instance.  

General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997), 
stated that claimants must demonstrate actual duty or 
visitation in the Republic of Vietnam to have qualifying 
service sufficient to raise the presumption of exposure to 
Agent Orange.  The Board finds that the record indicates and 
the Veteran did serve in-country in the Republic of Vietnam 
during the Vietnam War.  The Board notes that the Veteran's 
personnel records indicate that he received the Vietnam 
Service Medal with two stars, and the Purple Heart.  
Therefore, while the Veteran does meet the necessary 
requirement of having served in-country, he nevertheless is 
not entitled to the presumption with regard to herbicide 
exposure, to include Agent Orange, because he is not 
currently diagnosed with one of the diseases included in the 
presumption.  See 38 U.S.C.A. § 1116(f) (West 2002) or 38 
C.F.R. § 3.307(6)(iii) (2008).  As such, the Board will limit 
its analysis to a direct service connection as required by 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) (2008) by (a) evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 (2008) and (ii) 
present manifestations of the same chronic disease, or (b) 
when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  For Veterans who 
have served ninety (90) days or more of active duty service 
during a period of war, or during peacetime service after 
December 31, 1946, certain chronic disabilities, such as 
arthritis or cancer, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Initially, the Board notes that the Veteran is currently 
diagnosed with arthritis and colon cancer.  The records 
indicate that the Veteran first complained of joint pain with 
regard to his right knee in June 2004.  X-rays taken in 
November 2005 reveal that the Veteran suffers from 
degenerative changes of his spine, bilateral wrists, and his 
right shoulder.  The Veteran was diagnosed with colon cancer 
in July 2005 as evidenced by the July 2005 report of 
colonoscopy.  As such, the Board finds that the Veteran does 
have current disabilities of arthritis and colon cancer.      

However, while the Board acknowledges that the Veteran has a 
current diagnoses of arthritis and colon cancer, there is no 
competent medical evidence that indicates that the Veteran 
suffered from either disability while on active duty service.  
Indeed, the Veterans service treatment records do not 
indicate that the Veteran was diagnosed while in service; 
both the Veteran's October 1967 entrance examination and 
March 1970 separation examination report the Veteran is in 
good health with all systems being listed as normal.  

In addition, there is also no indication that the Veteran was 
diagnosed within one year of separation from service as 
required to meet the presumption for chronic diseases.  See 
38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  In fact, the Veteran was not diagnosed with 
arthritis or colon cancer until 2005, thirty-five years after 
separation from active military service.  The Board finds 
that the thirty-five year lapse in time between the Veteran's 
active service and the first diagnoses of arthritis and colon 
cancer weighs against the Veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Therefore, while the Board acknowledges that the Veteran is 
currently diagnosed with both arthritis and colon cancer; 
there is no indication of a diagnoses during service.  In 
addition, after considering the length of time between 
service and post-service diagnoses, and determining that the 
Veteran does not meet the requirements for any relevant 
presumptions, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for either arthritis or colon cancer.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for arthritis, to include 
as due to exposure to herbicides, is denied.

Entitlement to service connection for colon cancer, to 
include as due to exposure to herbicides, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


